Citation Nr: 1623966	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter is on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

A videoconference hearing before the undersigned Veterans Law Judge was held in March 2016.  A transcript of the hearing has been obtained and associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to herbicide agents in service in Korea.

2. Peripheral neuropathy of the bilateral upper extremities was not manifest during active service or within one year of service discharge; early-onset peripheral neuropathy is not shown to have appeared within one year of the date of last exposure to an herbicide agent, and peripheral neuropathy is not shown to have developed as a result of an established event, injury, or disease during active service nor otherwise as a result of chemical herbicide exposure in service.

3. Peripheral neuropathy of the bilateral lower extremities was not manifest during active service or within one year of service discharge; early-onset peripheral neuropathy is not shown to have appeared within one year of the date of last exposure to an herbicide agent, and peripheral neuropathy is not shown to have developed as a result of an established event, injury, or disease during active service nor otherwise as a result of chemical herbicide exposure in service.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by military service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by military service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

 Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

 In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters dated November 2012 and June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The record indicates that the Veteran was also afforded a VA examination in May 2013 and December 2015, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners indicated in the VA examination reports that the Veteran's electronic records and the claims file had been reviewed.  

The Board has considered the evidence submitted by the Veteran subsequent to his March 2016 Board hearing, to include copies of photographs and a VA treatment note dated in April 2016.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  The sole asserted theory of entitlement for service connection for peripheral neuropathy of the Veteran's bilateral upper and lower extremities is exposure to Agent Orange during the Veteran's service in Korea. 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the in-service and nexus elements will be presumed for certain diseases, including, early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  Exposure to Agent Orange will be presumed for persons who served in the Republic of Vietnam during specified years and for persons who served in certain units along the DMZ in Korea between April 1, 1968, and August 31, 1971.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Based on a July 2013 reply to an inquiry, the United States Joint Services Records Research Center informed VA that based on a review of the Veteran's records, it was determined that the Veteran "submitted sufficient evidence to concede his military duties would have place[d] him in an area where he may have been exposed to Agent Orange."  Therefore, the Board concedes that the Veteran has been exposed to Agent Orange during his military service. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran contends that he has peripheral neuropathy of his upper and lower extremities as a result of chemical herbicide exposure during active service.  Again, the Board notes his exposure to herbicides during service in Korea is conceded. 

The Veteran's service treatment records are negative for complaint, diagnosis, or treatment for neurologic symptoms.  The Veteran's Report of Medical Examination at separation, dated November 1971 revealed a normal clinical neurologic evaluation as well as of the feet, upper extremities, and lower extremities. 

It is clear from the evidence of record that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower and upper extremities.  The Veteran has also complained of numbness and tingling in his arms and legs. 

As noted above, herbicide exposure presumptive diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy must be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.

According to the evidence of record, the Veteran underwent a VA examination in May 2013 where the Veteran reported he developed numbness and tingling in his bilateral hands and feet ten to fifteen years prior.  The VA examiner noted that the date of diagnoses of peripheral neuropathy was the late 1990s.  An etiological opinion was not provided.

In December 2015, the Veteran underwent another VA examination where the VA examiner concluded that the Veteran "was [A]gent [O]range exposed and has a diagnosis of peripheral neuropathy." 

Based upon the evidence of record, the Board finds the peripheral neuropathy of the bilateral upper and lower extremities was not manifest during active service or within one year of service discharge, early-onset peripheral neuropathy is not shown to have appeared within one year of the last date of exposure to an herbicide agent, and a peripheral neuropathy disability is not shown to have developed as a result of an established event, injury, or disease during active service or otherwise as a result of chemical herbicide exposure in service.  As stated, the Veteran's exposure to certain chemical herbicides during service in Korea is conceded.  

It is also unclear whether there is an opinion of record that there is an etiological link between his peripheral neuropathy and his military service.  Specifically, the December 2015 VA examiner stated the Veteran had exposure to Agent Orange and a diagnoses of peripheral neuropathy; however, it is unclear whether this statement is a positive nexus opinion.  Furthermore, even when the Board assumes arguendo that the December 2015 VA examiner's statement is a positive nexus opinion, this favorable opinion does not reflect any explanation of the rationale for finding that the claimed disabilities were caused by his Agent Orange exposure.  These conclusions do not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinions; these are merely conclusory statements without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  For these reasons, this favorable medical evidence is not considered to be credible.

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Here, there is no evidence of peripheral neuropathy of the bilateral upper and lower extremities shown in service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No examiner at the time, or since, has established that there was a finding sufficient to establish peripheral neuropathy during service.  In sum, characteristic manifestations sufficient to identify peripheral neuropathy of the bilateral upper and lower extremities were not noted.  Additionally, there is no assertion of continuity of or evidence of peripheral neuropathy of the upper and lower extremities within one year of separation from service. 

The earliest evidence of complaints or treatment for peripheral neuropathy is approximately 20 years after discharge from the Veteran's period of active service.  That time period is well beyond the presumptive period for establishing service connection for peripheral neuropathy as a chronic disease.  As such, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2015).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Thus, service connection cannot be awarded on this basis.

In addition, the only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Board acknowledges the Veteran's contentions that his peripheral neuropathy of the bilateral upper and lower extremities is related to his military service, namely exposure to Agent Orange.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as the specific issue in this case, etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

The Board finds the preponderance of the evidence is against the claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to exposure to chemical herbicides.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


